                Case 1:19-cv-11353-LJL Document 28 Filed 06/22/20 Page 1 of 1




      June 22, 2020

      Honorable Lewis J. Liman
      United States District Judge
      Southern District of New York
      500 Pearl Street
      New York, New York 10007

      Re:    Herrick v. Very Fetching Company, Inc. et al. (1:19-cv-11353-LJL)

      Dear Judge Liman,

      We represent Plaintiff, Daniel Herrick, in the above in-captioned case. The parties have a
      scheduled settlement conference on July 16, 2020 with Magistrate Judge Fox. The parties
      respectfully request that the status conference scheduled for June 29, 2020 be adjourned until
      after the settlement conference.

      The Court’s consideration is much appreciated.


                                                          Respectfully submitted,

                                                          /s/Richard Liebowitz
                                                          Richard P. Liebowitz

                                                          Counsel for Plaintiff Daniel Herrick




Application GRANTED. The status conference previously set for June 29, 2020 is
ADJOURNED to July 24, 2020 at 10:30 a.m. It will proceed telephonically. The
parties are directed to call (888) 251-2909 and use access code 2123101.

6/22/2020
